ACCEPTED
                                                                                 03-15-00261-CV
                                                                                         5384589
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                            5/21/2015 3:35:54 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                             No. 03-15-00261-CV

                                                                 FILED IN
                          In the Third Court of Appeals   3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
                                                          5/21/2015 3:35:54 PM
                                  Austin, Texas
                                                            JEFFREY D. KYLE
                                                                  Clerk



       THOMAS D. YOUNG A/K/A T. DAVID YOUNG, APPELLANT

                                       v.

                JP MORGAN CHASE BANK, N.A., APPELLEE


                APPEAL FROM CAUSE NO. D-1-GN-12-000590
             126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                     HON. DARLENE BYRNE PRESIDING



           APPELLANT’S DESIGNATION OF LEAD COUNSEL


Stephen Casey
Texas Bar No. 24065015

595 Round Rock West Drive
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
info@caseylawoffice.us

Counsel for Appellant
Thomas D. Young a/k/a T. David Young
      Appellant, Thomas D. Young a/k/a T. David Young, designates Stephen

Casey as his lead counsel on appeal.



      1.           Mark Cohen was trial counsel when this case was tried in the

                   126th District Court of Travis County, Texas.

      2.           Appellant, under Texas Rules of Appellate Procedure 6.1(c),

                   designates Stephen Casey as lead counsel for this appeal.

      3.           The necessary information for Stephen Casey is as follows:

                         Stephen Casey
                         Texas Bar No. 24065015
                         Casey Law Office, P.C.
                         595 Round Rock West Drive
                         Suite 102
                         Round Rock, TX 78681
                         Phone: (512) 257-1324
                         Fax: (512) 853-4098
                         info@caseylawoffice.us

      4.           For these reasons, Appellant asks the Court to instruct the clerk

      to change the record to reflect that Stephen Casey is lead counsel for

      Appellant in this case on appeal.


                                       Respectfully submitted,

                                           /s/ Stephen Casey

                                       Stephen Casey
                                       Texas Bar No. 24065015
                                       Casey Law Office, P.C.
                                       595 Round Rock West Drive
                                       Suite 102
                                       Round Rock, Texas 78681
                                       Telephone: 512-257-1324
                                       Fax: 512-853-4098
                                       info@caseylawoffice.us



                         CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2015, in compliance with Texas Rules of

Appellate Procedure, I served a copy of this Designation of Lead Counsel upon

opposing and prior counsels.



      Marcie Schout
      WM Lance Lewis
      Rachel Lee Hytken
      Quilling, Selander, Lownds, Winslett & Moser
      2001 Bryan Street, Suite 1800
      Dallas, TX 75201
      Phone: (214) 871-2100
      Fax: (214) 871-2111
      mschout@qslwm.com
      llewis@qslwm.com
      rhytken@qslwm.com

      Counsels for JPMorgan Chase Bank, N.A.


      Mark Cohen
      The Law Office of Mark Cohen
      805 W. 10th, Suite 100
      Austin, TX 78701
      Phone: (512) 474-4424
Fax: (512) 472-5444
mark@cohenlegalservices.com

Prior Counsel for Thomas D. Young
a/k/a T. David Young


                                    /s/ Stephen Casey